On March 4,1996, the Board of Commissioners on Grievances and Discipline, pursuant to Gov.Bar R. V(5)(A)(2), certified to the Supreme Court a certified copy of a judgment entry of a felony conviction against Dwight I. Hurd, a.k.a., Dwight Irvin Hurd. On March 22, 1996, respondent filed a “Request for An Opportunity to be Heard Prior to the Entry of Any Order Concerning the Interruption of his Entitlement to Practice Law in the State of Ohio.” Upon consideration thereof,
IT IS ORDERED by the court that the request be, and is hereby, denied.
Moyer, C.J., Pfeifer and Stratton, JJ., dissent.